UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6236



LAWRENCE E. HAYMES,

                                              Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    James E. Bradberry, Magistrate
Judge. (CA-00-795-2)


Submitted:   August 9, 2001                 Decided:   August 14, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence E. Haymes, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence E. Haymes appeals from the magistrate judge’s order*

denying his motion to amend his 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000) petition.   We dismiss the appeal for lack of jurisdic-

tion because the order is not appealable.   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (1994).


                                 2